Opinión disidente del
Juez Asociado Señor Negrón García.

I

Este Tribunal no tiene poder absoluto para artificial-mente asumir jurisdicción donde no la hay. Vía certifica-ción o auto inhibitorio, en este momento carecemos de au-toridad constitucional, legal y reglamentaria para intervenir y dirigir específicamente los trámites seguidos con relación a la demanda de sentencia declaratoria, inter-dicto y revisión, presentada por Carlos M. Hernández Ló-pez, pro se, y como Presidente del Frente Autonomista Ma-yagüezano, pendientes en instancia.
*118HH H-1
Procesalmente, la petición sobre auto inhibitorio —ana-lizada separadamente de la certificación, cuya improceden-cia en esta etapa no se discute— tiene que evaluarse como un intento fallido de invocar nuestra jurisdicción original, que por regla general, es de excepción.
Distinto a la postura de los peticionarios, la solicitud no fue juramentada, requisito insoslayable del Código de En-juiciamiento Civil. Art. 666 (32 L.P.R.A. see. 3463). No puede invocarse la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III —expositiva de la norma general de que una demanda no tiene que ser jurada, y que la sola firma del abogado es suficiente— por ser inaplicable a los recur-sos extraordinarios.
Tampoco los demandados han sido debidamente emplazados. No puede este Tribunal sustituir dicha exi-gencia a base de la notificación de la certificación, pues según indicado, sobre ésta carecemos totalmente de jurisdicción. Atar ese recurso insuficiente e inapropiado a la petición de auto inhibitorio en que se reclama nuestra facultad original es simplemente un malabarismo sin precedentes.
Además, como parte indispensable falta PROELA, agru-pación electoral que en la actualidad está debidamente certificada por la Comisión Estatal de Elecciones para defender durante el evento plebiscitario que se aproxima, la misma alternativa de “status” político que propugnan los peticionarios. Esa omisión de parte indispensable (PRO-ELA) se materializa al momento en que se presentó ante este Tribunal la petición de auto inhibitorio en jurisdicción original. Sin su presencia, el Tribunal no puede ordenarle al foro de instancia que el lunes 23 ventile una vista y adjudique el martes 24 una controversia que puede poner en peligro la certificación y autorización de fondos electo-rales que PROELA ya tiene. Resolver el caso en su ausencia *119conllevará la nulidad absoluta del remedio que pueda con-ceder instancia. Irónicamente tiene el efecto de demorar la solución del caso, única razón por la cual la Mayoría ha decidido intervenir.
FH FH FH
En lo sustantivo, sabido es que el remedio final de un auto inhibitorio es paralizar todo procedimiento ulterior en el litigio. Art. 664 (32 L.P.R.A. sec. 3461). Charana v. Pueblo, 109 D.P.R. 641 (1980). Como nos dice Casares, es “[im]pedir que un juez prosiga en el conocimiento de una causa”. J. Casares, Diccionario ideológico de la lengua española, ed., Barcelona, Ed. Gustavo Gili, 1975, pág. 474.
Ante esa característica, sólo tiene sentido expedirlo para ordenar al tribunal o a la parte contra quien se dirige, que desista y se abstenga de realizar nuevos procedimien-tos del litigio o aquellos asuntos que se especifiquen hasta nueva orden. No es concebible expedirlo si el proceso en instancia va a continuar. D. Rivé Rivera, Recursos Extraor-dinarios, 2da. ed., San Juan, Ed. Universidad Interameri-cana, 1996, págs. 263-264.
No comprendemos, pues, bajo qué misterioso razona-miento puede la Mayoría usar un auto inhibitorio para precisamente hacer lo contrario: en lugar de paralizar la causa, ordenar al juez de instancia que continúe el proce-dimiento, celebre vista y resuelva.
En la petición de auto inhibitorio no se da ninguno de los eventos visualizados en el Art. 664, supra, para su expedición. Por el contrario, el pleito es de la “competencia” del tribunal de instancia. Dicho foro no está anulando nin-gún derecho legal. El trasfondo procesal refleja que el juez Hon. Ricardo Santana Ramos ha sido sumamente dili-gente, al extremo de que el 13 de noviembre celebró una conferencia del estado procesal (status conference), en la que adoptó y dispuso el cumplimiento de unas medidas *120conducentes a acelerar el proceso y señaló vista evidencia-ría para el próximo miércoles, 25 de noviembre(1) Para conjurar cualquier tardanza indebida en su posterior adju-dicación existirá en su momento el auto de mandamus. Vía auto inhibitorio no cabe actuar prematuramente. Final-mente, tampoco se trata de impedir la concesión de una vista vencido el término señalado para la celebración del juicio.
Siendo el auto inhibitorio uno privilegiado que ha de usarse con gran cautela y cuyos “propósitos son los de ha-cer que los tribunales actúen dentro de los límites de su jurisdicción e impedir que usurpen la jurisdicción de otras cortes” —Fortuna Estates v. Texidor, Juez de Dist., 26 D.P.R. 266, 268 (1918)— es una paradoja la decisión mayo-ritaria asumiendo jurisdicción donde no la hay.

 La minuta refleja:
“1. Las partes demandadas, E.L.A. y C.E.E. deberán someter la contestación a la demanda en o antes del 18 de noviembre de 1998.
“2. La parte demandante deberá el día 16 de noviembre de 1998 presentar la juramentación de la solicitud de Injunction.
“3. Los co-demandados, en conjunto, y mediante moción, plantearán lo si-guiente:
“a. ‘Standing1 político de la demandante
“b. Cumplimiento de los requisitos del procedimiento interdictal y/o cual-quier otro planteamiento que en derecho crean necesario “c. Falta de parte indispensable
“4. Se ordena notificarse todos los escritos vía fa[cs]ímil.
“5. En cuanto a la deposición que solicita la C.E.E., se dispone que en sustitu-ción a éste, habida cuenta de lo e[s]caso del tiempo para resolver, le cursará a la parte demandante un interrogatorio, el cual será contestado en o antes del miércoles 18 de noviembre.
“6. La parte demandante deberá proveerle al E.L.A. toda la documentación que entienda acredite todo lo referente a su ‘Standing’.
“7. Se pauta Vista Evidenciaría para el día 25 de noviembre de 1998 a las 9:00 de la mañana.
“8. Las partes se reunirán al finalizar esta vista, en la oficina del Ledo. Her-nández para determinar qu[é] prueba documental o hechos van a ser estipulados y someterlos al Tribunal, en conjunto con los escritos arriba indicados, en o antes del 18 de noviembre de 1998.
“9. En cuanto a la Moción Solicitando [Ójrdenes presentada por la parte de-mandante el Tribunal la declara [n]o [h]a [ljugar.” (Enfasis suplido.) Apéndice a la Moción en cumplimiento, pág. 000030.